          Case 5:17-cv-01302-D Document 58 Filed 01/25/19 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,                )
                                             )
              Plaintiffs,                    )
                                             )
v.                                           )   Case No.: CIV-17-1302-D
                                             )
CSAA FIRE AND CASUALTY                       )
INSURANCE COMPANY,                           )
                                             )
              Defendant.                     )

              DEFENDANT’S MOTION TO STRIKE DAVID BATTLE
             AND SEAN WILEY FROM PLAINTIFFS’ WITNESS LIST

       The Defendant, CSAA Fire and Casualty Insurance Company (“CSAA”), for its

Motion to Strike David Battle and Sean Wiley from Plaintiffs’ Witness List, alleges and

states as follows:

                                      BACKGROUND

       Plaintiffs, Sean Smith and Crystal Smith (“Plaintiffs”) allege their home was damaged

in an earthquake that occurred on November 7, 2016, in Cushing, Oklahoma. At the time of

the earthquake, Plaintiffs were insured under a CSAA homeowner’s insurance policy. CSAA

hired an engineer to assess the damage to Plaintiffs’ home, and to determine whether the

damage was caused by seismic activity. The engineer determined that the damage Plaintiffs

complained of was caused by poor construction techniques and soil changes, each excluded

under the policy. Therefore, CSAA denied Plaintiffs’ claim. Plaintiffs filed this lawsuit

alleging breach of contract and bad faith.
          Case 5:17-cv-01302-D Document 58 Filed 01/25/19 Page 2 of 11




       Pursuant to the Court’s Scheduling Order, the deadline for Plaintiffs to file their final

list of expert witnesses and to produce expert reports was August 9, 2018 [Dkt. No. 16].

CSAA timely identified David Battle (“Battle”) as an expert on the cost to repair Plaintiffs’

home [Dkt. No. 27]. Plaintiffs did not disclose a single expert, and did not produce a single

expert report. After the deadline to disclose expert witnesses had expired, Plaintiffs listed

Battle, along with their other lay witnesses, in Plaintiffs’ Final Witness List, which was filed

on November 21, 2018 [Dkt. No. 41]. However, even then, Plaintiffs did not list Battle as

their own expert, but instead stated that Battle was “Defendant’s expert witness” [Dkt. No.

41]. Plaintiffs also listed Sean Wiley (“Wiley”) after the deadline to disclose expert

witnesses, as a rebuttal expert “to testify regarding the expert report of David Battle on cost

of repairs to Plaintiffs’ home” [Dkt. No. 30]. CSAA filed a Motion to Strike Wiley on the

grounds that Plaintiffs did not timely disclose him as an expert [Dkt. No. 33]. This Court

denied CSAA’s Motion, and entered an Order allowing Wiley to testify solely as a rebuttal

expert in response to Battle’s expert opinions [Dkt. No. 40]. CSAA subsequently decided

not to use Battle as an expert. CSAA did not include Battle in its Final Witness List [Dkt.

No. 43]. CSAA’s counsel stated affirmatively in its Motion for Summary Judgment that it

was not going to call Battle as an expert [Dkt No. 48].

       On January 8, 2019, after CSAA withdrew Battle as an expert, Plaintiffs’ counsel

offered to present Plaintiffs’ rebuttal expert, Wiley, for a deposition [Email from A. Engel

dated January 8, 2019, EXHIBIT 1]. Counsel for CSAA responded that Wiley’s deposition

would not be necessary, as CSAA had withdrawn Battle as an expert witness [Email from



                                               2
          Case 5:17-cv-01302-D Document 58 Filed 01/25/19 Page 3 of 11




G. Pignato dated January 8, 2019, EXHIBIT 2]. Plaintiffs’ counsel replied stating that

Plaintiffs intended to call CSAA’s former expert, Battle, as a witness at trial [Email from A.

Engel dated January 8, 2019, EXHIBIT 3].

       Because Plaintiffs did not disclose Battle as an expert at any point, and because Battle

cannot testify as a lay witness in this case, Plaintiffs should be prohibited from calling Battle

as a witness at trial. Additionally, Plaintiffs should be prohibited from presenting Wiley as

a rebuttal expert as Defendants are no longer calling Battle as an expert in this case.

                               ARGUMENTS AND AUTHORITIES

       PROPOSITION I: PLAINTIFFS SHOULD BE PROHIBITED FROM
                      CALLING BATTLE AS AN EXPERT BECAUSE
                      THEY DID NOT DISCLOSE HIM AS AN EXPERT
                      AT ANY POINT, AND DID NOT SUBMIT AN
                      EXPERT REPORT.

       The disclosure of expert witnesses is controlled by FED. R. CIV. P. 26(a)(2). “[A]

party must disclose to the other parties the identity of any witness it may use at trial to present

evidence under Federal Rule of Evidence 702, 703, or 705.” FED. R. CIV. P. 26(a)(2)(A).

The disclosure of an expert must be accompanied by a written report prepared and signed by

the expert witness. FED. R. CIV. P. 26(a)(2)(B). The disclosure of expert witnesses must be

made in accordance with the court’s scheduling orders. FED. R. CIV. P. 26(a)(2)(D); see also

Sims v. Great Am. Life Ins. Co., 469 F.3d 870, 895 (10th Cir. 2006) (holding that the district

court’s exclusion of defendant’s expert was proper on the grounds that the expert was not

disclosed by the deadline set forth in the district court’s scheduling order). “If a party fails

to provide information or identify a witness as required by Rule 26(a) or (e), the party is not



                                                3
          Case 5:17-cv-01302-D Document 58 Filed 01/25/19 Page 4 of 11




allowed to use that information or witness to supply evidence on a motion, at a hearing, or

at a trial, unless the failure was substantially justified or is harmless.” FED. R. CIV. P. 37.

“The determination of whether a Rule 26(a) violation is justified or harmless is entrusted to

the broad discretion of the district court.” Woodworker’s Supply, Inc. v. Principal Mut. Life

Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999) (quoting Mid-America Tablewares, Inc. v. Mogi

Trading Co., 100 F.3d 1353, 1363 (7th Cir. 1996)). “[T]he following factors should guide

its discretion: (1) the prejudice or surprise to the party against whom the testimony is

offered; (2) the ability of the party to cure the prejudice; (3) the extent to which introducing

such testimony would disrupt the trial; and (4) the moving party’s bad faith or willfulness.”

Id. (citing Newman v. GHS Osteopathic, Inc., 60 F.3d 153 (3d Cir. 1995) (quoting Bronk v.

Ineichen, 54 F.3d 425, 428 (7th Cir. 1995)).

       Plaintiffs have never disclosed Battle as an expert witness. Defendant has withdrawn

Battle as its expert. This is not a situation like that addressed by this Court in Guinn v. CRST

Van Expedited, Inc., No. CIV-09-1198-D, 2011 WL 2414393, at *1 (W.D. Okla. June 10,

2011). In Guinn, Plaintiff listed an expert witness to testify at trial in a Pretrial Report and

an Amended Pretrial Report. Id. Defendant, who had previously deposed the expert witness

and determined that Defendant need not call its own expert, also listed the expert as a witness

in the Pretrial Report and Amended Pretrial Report. Id. The parties submitted a Second

Amended Pretrial Report, in which Plaintiff did not list the expert, but Defendant did. Id.

This Court acknowledged that neither the Federal Rules of Civil Procedure nor the Tenth

Circuit directly address a request by a party to use an adverse party’s designated expert after



                                               4
          Case 5:17-cv-01302-D Document 58 Filed 01/25/19 Page 5 of 11




the adverse party withdraws that expert’s designation. Id. at *2-3. The Court authorized

Defendant to call the expert in its case in chief. Id. at *4. However, Guinn is distinguishable

from this case in the following respects. In Guinn, Defendant and Plaintiff both listed the

expert in the Pretrial Reports. Id. at *1. In this case, only Defendant timely disclosed Battle

as an expert. Plaintiffs have never listed Battle as a potential expert witness. Additionally,

Plaintiff in Guinn did not withdraw the expert until after two versions of the Pretrial Report

had been filed. Id. In this case, a Final Pre-trial Report has not been filed. The facts in this

case are more similar to those in Ferguson v. Michael Foods, Inc., 189 F.R.D. 408, 409 (D.

Minn. 1999) .

       In Ferguson, Defendants, in compliance with the magistrate judge’s order requiring

expert designations to be made prior to the discovery cutoff, submitted an expert witness

disclosure. Id. at 409. The Plaintiff in Ferguson did not make an expert disclosure prior to

the discovery deadline. Id. Plaintiff later advised Defendants that she intended to call

Defendants’ expert as a witness. Id. The Court prohibited Plaintiff from calling Defendants’

expert as a witness on the grounds that allowing Plaintiff to use Defendants’ expert would

(1) perversely reward the plaintiff for not timely designating its own expert; (2) perversely

penalize defendants for adhering to the magistrate’s scheduling order; and (3) undermine a

principal objective of Rule 26, namely, “to prevent a party from piggybacking on another

party’s trial preparation.” House, 168 F.R.D. at 247. Id. The Court went on to say that

allowing Plaintiff to use Defendants’ expert would likely result in the jury discovering that

Defendants initially hired the expert, which would lead to “explosive unfair prejudice” Id.



                                               5
          Case 5:17-cv-01302-D Document 58 Filed 01/25/19 Page 6 of 11




at 410 (internal citations omitted). Just like the Defendants in Ferguson, the Defendant in

this case timely disclosed, and properly withdrew its expert. Also, just like the Plaintiff in

Ferguson, the Plaintiffs in this case failed to list a single expert. It would be an unjust

reward to Plaintiffs if they were allowed to call Battle as an expert after failing to timely

designate their own expert.       Plaintiffs should be prohibited from piggybacking on

Defendant’s trial preparation.

       In Rubel v. Eli Lilly & Co., 160 F.R.D. 458 (S.D.N.Y. 1995), the Defendant timely

listed an expert, whom Plaintiff sought to call as an adverse witness during her case in chief.

The Court considered (1) the importance of allowing attorneys to obtain expert advice

without fear that the expert could be called as a witness by the opposition; (2) the unfairness

of allowing Plaintiff to benefit from the effort and money spent by the Defendant in

preparing its case; (3) the likelihood that allowing the opposition to call the other party’s

expert as a witness would discourage experts from consulting; and (4) the risk of substantial

prejudice that would result when the jury found out that Defendant had initially retained, but

chose not to use, the expert. Id at 460. After weighing those considerations, as well as the

fact that Plaintiff had plenty of time to retain her own expert without being forced to use

Defendant’s timely disclosed expert, the Court held the prejudice to Defendant, and the

Court's interest in avoiding cumulative evidence, substantially outweighed any legitimate

need for the expert’s testimony. Id. at 462. The same considerations support an Order

prohibiting Plaintiffs from calling Battle in this case.




                                               6
          Case 5:17-cv-01302-D Document 58 Filed 01/25/19 Page 7 of 11




       Plaintiffs had the same opportunity to retain an expert to testify about the cost to repair

their home that Defendant had. Rather than finding and paying for their own expert, Plaintiffs

are attempting to benefit from the time and money Defendant spent on Battle. Substantial

prejudice will result if Plaintiffs are allowed to use Battle, because the jury will find out that

Defendant initially hired Battle, and then chose not to use him. This would likely lead the

jury to believe Defendant is hiding evidence. It is doubtful Plaintiffs will be able to elicit

testimony from Battle without disclosing that Battle was originally retained by Defendant,

especially since Plaintiffs apparently intend to offer Wiley as a rebuttal witness in response

to Battle’s testimony about the cost to repair Plaintiffs’ home [EXHIBIT 3].

       Plaintiffs were required to disclose any expert witnesses they planned to use, as well

as the expert reports, by August 9, 2018 [Dkt. No. 16]. Plaintiffs did not disclose any

experts, and did not produce any reports. Therefore, Plaintiffs should be prohibited from

calling Battle as an expert in this case.

       PROPOSITION II:               PLAINTIFFS SHOULD BE PROHIBITED
                                     FROM CALLING BATTLE AS A LAY
                                     WITNESS BECAUSE HIS TESTIMONY IS
                                     ONLY BASED ON SCIENTIFIC,
                                     TECHNICAL, OR OTHER SPECIALIZED
                                     KNOWLEDGE.

       Though Plaintiffs included Battle along with their other lay witnesses in their Final

Witness List [Dkt. No. 41], they should be prohibited from calling Battle as a lay witness.

       If a witness is not testifying as an expert, his or her testimony is limited to opinions

rationally based on the witness’s perception, helpful to a clear understanding or

determination of a fact in issue, and not based on scientific, technical, or other specialized


                                                7
          Case 5:17-cv-01302-D Document 58 Filed 01/25/19 Page 8 of 11




knowledge. FED. R. CIV. P. 701. Lay witnesses are not permitted to express an opinion on

matters “beyond the realm of common experience and which require the special skill and

knowledge of an expert witness.” Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th

Cir. 1979). Testimony of lay witnesses is admissible if the testimony is based on the

witness’s own observations of “facts perceived from their own senses, as distinguished from

their opinions or conclusions drawn from such facts.” Id. at 847-48, citing United States v.

Brown, 540 F.2d 1048, 1053 (10th Cir. 1976), Cert. denied, 429 U.S. 1100, 97 S.Ct. 1122,

51 L.Ed.2d 549 (1977); Wigmore on Evidence, 3rd Ed., Vol. VII, ss 2078-2081; and 31

Am.Jur.2d, Expert and Opinion Evidence, s 2.

       Plaintiffs listed Battle, not as their own expert, but as Defendant’s expert, to testify

regarding his expert report, estimate, photographs of damage to Plaintiffs’ home,

communication with another expert, expert findings, revisions, conclusions, and his expert

experience and qualifications [Dkt. No. 41]. It would require a witness to have knowledge

beyond the realm of common experience in order for the witness to testify about Battle’s

expert report, his estimate of the damages to Plaintiffs’ home, his expert findings from his

inspection of Plaintiffs’ home, and conclusions he reached from his inspection. Additionally,

Battle’s expert report relies on hearsay. Therefore, those topics are not proper subjects for

lay witness testimony. Testimony regarding Battle’s revisions to his expert report, and his

expert experience and qualifications are not admissible topics for lay testimony because they

are not helpful to a clear understanding or determination of a fact in issue.




                                              8
          Case 5:17-cv-01302-D Document 58 Filed 01/25/19 Page 9 of 11




       The only facts Battle could testify about are based on scientific, technical, or other

specialized knowledge. He did not make any independent observations that were not used

to form his expert opinion and conclusions. Therefore, Battle cannot offer lay testimony.

As he was not timely disclosed, nor has he ever been disclosed, as an expert for Plaintiffs,

he cannot testify for Plaintiffs at all.

       PROPOSITION III:               PLAINTIFFS SHOULD BE PROHIBITED
                                      FROM CALLING WILEY AS A REBUTTAL
                                      EXPERT BECAUSE DEFENDANT IS NOT
                                      PRESENTING ANY EVIDENCE FOR
                                      WILEY TO REBUT.

       The role of a rebuttal witness is “to contradict or rebut evidence on the same subject

matter identified by another party under Rule 26(a)(2)(B) or (C).” FED. R. CIV. P.

26(a)(2)(D)(ii) (emphasis added). Plaintiffs listed Wiley as a construction and restoration

rebuttal expert witness “to testify regarding the expert report of David Battle on cost of

repairs to Plaintiffs’ home” [Dkt. No. 30]. This Court allowed Plaintiffs to call Wiley solely

as a rebuttal witness [Dkt. No. 40].

       Defendant is not presenting any evidence from Battle regarding his expert report on

the cost of repairs to Plaintiffs’ home. There is no evidence from Battle for Wiley to

contradict or rebut. Even if this Court allows Plaintiffs to call Battle as their own expert or

lay witness, Plaintiffs should still be prohibited from calling Wiley to testify because his

testimony would be contradicting Plaintiffs’ own evidence, not evidence identified by

another party. FED. R. CIV. P. 26(a)(2)(D)(ii).




                                              9
         Case 5:17-cv-01302-D Document 58 Filed 01/25/19 Page 10 of 11




                                       CONCLUSION

       Plaintiffs have never disclosed Battle as an expert. They now wish to call him in their

case in chief even though he was not timely disclosed as an expert in compliance with the

Federal Rules of Civil Procedure and this Court’s Scheduling Order. Battle was listed as

Defendant’s expert in Plaintiffs’ Final, non-expert Witness List. However, Battle cannot

testify as a lay witness for Plaintiffs because his testimony would be based on scientific,

technical, or specialized knowledge. Because Defendant is no longer calling Battle as an

expert, Plaintiffs cannot call Wiley as a rebuttal expert.

                                                   Respectfully submitted,



                                                   s/ Dixie A. Craven
                                                   Gerard F. Pignato, OBA No. 11473
                                                   R. Greg Andrews, OBA No. 19037
                                                   Dixie A. Craven, OBA No. 31528
                                                   ROBERSON, KOLKER, COOPER & GOERES, P.C.
                                                   Robinson Renaissance Building
                                                   119 North Robinson Avenue, 11th Floor
                                                   Oklahoma City, Oklahoma 73102
                                                   Telephone: 405-606-3333
                                                   Facsimile: 405-606-3334
                                                   Email:      jerry@rkcglaw.com
                                                               greg@andrews.law
                                                               dixie@rkcglaw.com
                                                   ATTORNEYS FOR DEFENDANT,
                                                    CSAA FIRE AND CASUALTY
                                                    INSURANCE COMPANY




                                              10
         Case 5:17-cv-01302-D Document 58 Filed 01/25/19 Page 11 of 11




                            CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Steven S. Mansell, Esquire
       Mark A. Engel, Esquire
       Kenneth G. Cole, Esquire
       M. Adam Engel, Esquire

                                                 s/ Dixie A. Craven
                                                 For the Firm




                                            11
